Citation Nr: 0216963	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a low back strain.  

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
October 2001, a transcript of which has been associated with 
the claims file.

In January 2002, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back strain, and 
reopened the case to the RO for further development and 
adjudicative action.  

In July 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The probative, competent medical evidence of record 
discounts a chronic worsening of any low back disorder which 
may have preexisted service.

3.  The probative, competent medical evidence of record 
discounts any link between current diagnosed low back 
symptomatology and or disorders with any incident of service 
either existing prior to service or occasioned during 
service.


CONCLUSION OF LAW

A low back strain was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1132, 1153, 5107 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination in June 1969 the veteran's spine 
was described as normal.  In December 1969 he was seen for 
low back pain.  X-rays were found to be negative.  The 
impression was back pain of unknown etiology.

In January 1970 the veteran reported having a "bad back," 
with a one and a half year history of pain.  Examination 
revealed no tenderness, but limited flexion of the back.  
Straight leg raising was positive at 45 degrees on the left 
and 60 degrees on the right.

On examination in February 1970 the veteran reported a 
history of recurrent back pain, but this was not discussed 
in further detail, and examination of the spine was 
described as normal.

In May 1970 the veteran reported a history of back pain for 
two years after being involved in an automobile accident.  
It was noted that he had been seen on several occasions 
without objective findings.


The current examination revealed no muscle spasm, no 
tenderness, a negative straight leg raise bilaterally, and 
full range of motion.  It was concluded that there was no 
objective disease.  He was thought to have a probable 
chronic back strain.

In May 1970 the veteran again reported a two-year history of 
back pain following an auto accident.  The back appeared to 
be within normal limits on examination.  Further evaluation 
revealed full range of motion with stiffness.

There are no further service medical records documenting 
back complaints.  On separation examination in July 1971 the 
spine was described as normal.

In December 1971 the veteran submitted a claim of service 
connection for a back disability.  He claimed to have been 
injured in January 1970 and reported treatment at the 
Houston VA Medical Center (VAMC) in November 1971.

VA medical records from Houston dated from November 1971 
document the veteran's complaints of intermittent low back 
pain for seven days.  He reported having the same back 
problems while he was in the service.  No specific objective 
findings concerning the back were made.  The pertinent 
diagnosis was a low back strain.

In February 1972 the RO denied, in pertinent part, service 
connection for a low back strain.

In May 1999 the veteran reported having private treatment 
from Dr. CF for several years, and indicated that he had 
recently been hospitalized for back surgery at the Houston 
VAMC.

Records from the Houston VAMC were subsequently received and 
document that the veteran was first seen there in July 1998 
with low back pain.

A computerized tomography (CT) scan of the lumbosacral spine 
was noted as revealing a central disc protrusion or 
herniation at L4-5, causing distortion of the thecal sac and 
30 to 40 percent compromise of the spinal canal.  There was 
also a partially calcified disc herniation at L5-S1, causing 
a 40 percent compromise of the spinal canal.  The diagnosis 
was spinal cord compression.  In September 1998 it was noted 
that a magnetic resonance imaging (MRI) scan showed high-
grade central stenosis.

In a January 1999 progress note the veteran reported that he 
had injured his back in combat while in Vietnam.  An MRI of 
the lumbar spine was noted as revealing a large para central 
disc protrusion at L5-S1 compressing on the "R S1" nerve 
root and the thecal sac with high grade spinal stenosis.  
There was also L4-5 central canal stenosis.  Surgery was 
performed on the cervical spine in May 1999.

Additional records from the Houston VAMC document post-
operative follow-up treatment of the veteran's cervical 
spine.  It also documents treatment of the low back 
disability. 

In October 2000 the RO requested records from the Houston 
VAMC from September 1971 to the present.  Records were 
received pursuant to this request in October 2000.  These 
records document treatment of the back to June 1998.

These records from the Houston VAMC document the veteran's 
July 1998 report of injuring his back in Vietnam after 
falling down a hill.  In November 1998 he reported that his 
low back pain had started while he was in Vietnam, stating 
that he injured his back while engaged in combat.  These 
records also document that he underwent an L5-S1 
microdiscectomy in September 2000.

In November 2000 the RO received private medical records, 
including those from, Dr. B, Dr. S, and Dr. CF documenting 
intermittent treatment of back problems dating back to the 
1970s.

In February 1976 the veteran was seen for severe back pain 
following an alleged fall down a flight of stairs in which 
he landed on his back.  On examination, lumbar spine films 
were negative.  There was severe restriction of movement and 
a negative neurological examination.  The impression was an 
acute lumbosacral sprain.  The veteran responded readily to 
treatment, and was discharged asymptomatic with a 
"completely negative examination."

In May 1984 the veteran was hospitalized following a motor 
vehicle accident.  The hospitalization report noted 
degenerative changes in the cervical spine.  X-rays of the 
thoracic spine documented no abnormalities.  Examination 
revealed pain and spasm at L4-5.  The impression was an 
acute lumbar sprain.

Follow-up notes from June 1984 document, in pertinent part, 
pain on palpation over the right sacroiliac (SI) joint.  The 
pertinent assessment was a right SI joint lesion.  In a June 
1984 follow-up note, the veteran reported that he was 
feeling better.

In July 1985 Dr. CF noted that he had been treating the 
veteran since May 1985 after his involvement in a motor 
vehicle accident.  It was also noted that he had worked in 
manual labor for a number of years.  He opined that the 
veteran would be able to return to the work force in August 
1985 with minimal complications.  The diagnosis was a 
lumbosacral sprain with cervical derangement and a right 
psoas muscle strain.

In January 1990 the veteran was involved in another motor 
vehicle accident.  He was hospitalized with numbness and 
weakness in the legs.  A CT scan showed a central disc 
protrusion or herniation at L4-5 with distortion of the 
thecal sac and 30 to 40 percent compromise of the spinal 
canal.  There was also a partially calcified disc herniation 
at L5-S1 causing a 40 percent compromise of the spinal 
canal. X-rays of the lumbar spine were described as normal.

The discharge diagnoses were an acute lumbar strain and a 
central disc herniation at L3-4 with 30 to 40 percent thecal 
sac compromise, and a L5-S1 herniated disc with partial 
calcification with 40 percent spinal canal compromise.

In a June 1998 letter, Dr. CF noted that the veteran's 
diagnoses were, in pertinent part, central disc prolapse 
with herniation at L4-5 in January 1990 and a partially 
calcified disc herniation at L5-S1 causing a 40 percent 
compromise of the spinal cord in June 1998.  It is herein 
noted that Dr. CF is D.O., a private osteopath.

In October 2000, VA outpatient treatment records show that 
the veteran was doing well status post lumbar laminectomy.  
His right leg pain had resolved.  His incision was well 
healed.  He had residual cervical myelopathy which was 
stable.  

In February 2001 a VA spine examination was conducted.  The 
examiner who reviewed the claims folder was a physician, or 
an MD.  The physician reviewed and discussed the service 
medical records as well as the veteran's post-service 
medical history.  The physician noted that the veteran 
disagreed with the history reflected in the service medical 
records concerning his pre-service automobile accident.  He 
contended that the accident that had been referred to was 
minor and that most of his back pain began after basic 
training.  He reported that his back pain had been constant 
since the 1985 accident.

X-rays were noted as revealing a slight narrowing at L5-S1.  
It was also noted that an MRI from the previous year showed 
a right-sided degenerative segment at L5-S1 as well as to a 
lesser degree at L4-5.

The impression was degenerative disc disease of the lumbar 
spine with a history of spinal stenosis and a herniated 
disc, as well as status post surgical decompression with 
moderate residual symptoms.  The physician concluded that 
the "veteran's current difficulties with the lower back are 
not consistent with the complaints elicited during his 
service career."

In February 2001 Dr. CF reported having treated the veteran 
for 16 years for his various spinal problems.  He noted that 
there had been a central disc prolapse and herniation at L4-
5 with a 30 to 40 percent compromise of the spinal cord in 
January 1990.  He also noted that there was spinal cord 
compression at L5-S1.  

Dr. CF specified that he had no knowledge of the veteran's 
military affairs or records of an injury in service.

February 2001 VA outpatient treatment records show that the 
veteran had low back pain and pain radiating down the right 
lower limb for two years duration.  He had no recent history 
of trauma.  It was noted that he had undergone a laminectomy 
6 months back but continued to have pain.  Physical 
examination revealed no sensory or motor abnormality.  Nerve 
conduction studies were normal.  

April 2001 VA outpatient treatment records show that the 
veteran complained of having chronic pain, and that he 
reported having had a motor vehicle accident during 
Thanksgiving time.  The assessment was chronic low back 
pain, acute, with neck pain and degenerative joint disease.  

June 2001 VA outpatient treatment records show that the 
veteran was seen for complaints of persistent low back pain 
since last surgery.  No gross muscle atrophy was noted, and 
it was noted that he ambulated with a cane.  

In October 2001 a videoconference hearing before the Board 
was conducted.  The veteran testified that he first injured 
his back during Basic Training, and that he re-aggravated it 
while he was in Vietnam.  He reported being hit in the back 
with a pungi stick during Basic Training.  He stated that he 
was given a physical profile while he was in Vietnam.  He 
reported that he was initially a foot soldier when he 
arrived in Vietnam, but that his back started acting up 
while he was in training.  Because he was unable to keep up 
with this training, he reported that his military 
occupational specialty was changed to a mail clerk.  He 
reported that his duties in this position included taking 
mail to and from a "chopper."  

The veteran reported having been treated by a private 
physician for his back problem for approximately the last 
twenty years.  He acknowledged that no physician had ever 
offered an opinion that his back condition was aggravated by 
his service. 

The veteran acknowledged having been involved in a post-
service automobile accident, but contended that his back had 
been bothering him prior to this accident.  He also 
testified having been in an automobile accident one week 
before he was drafted, but that his back did not really 
bother him after the accident; however, once he began Basic 
Training, he reported that his problems became apparent.  He 
denied that his back had ever bothered him prior to entering 
the service.  

October 2001 VA outpatient treatment records showed the 
veteran's continued complaints of low back pain.  The 
assessment was chronic low back pain, degenerative joint 
disease.  

In a November 2001 letter Dr. CF wrote he had found that the 
veteran had a back injury during service as evidenced by a 
May 1970 medical report.  He noted that the veteran was seen 
for the same complaint following his discharge from service 
in November 1971.

Dr. CF noted that there were no significant findings at this 
time because MRIs or "CAT" scans were not available at this 
time.  He also noted that while there were negative x-ray 
reports, there were no radiology reports or films available, 
"lending question as to truly what might have been seen."

Dr. CF noted the veteran's multiple diagnoses pertaining to 
his back and spine.  Dr. CF opined that the veteran's 
current back problems started while he was in the service 
around 1969, and that such problems worsened with manual 
labor.

December 2001 VA outpatient treatment records reveal that 
the veteran underwent neurological examination for his 
continued complaints of low back pain.  He stated that the 
pain interfered with his gait.  Range of motion was within 
functional limits for the bilateral lower extremities but 
with an appreciable amount of pain complaints.  



Nerve conduction studies were abnormal.  Electrodiagnostic 
findings were suggestive of an early mild sensory motor, 
axonal and demyelinating peripheral polyneuropathy.  In a 
corresponding addendum, it was noted that findings were 
suggestive of mild sensory/motor polyneuropathy.  

January 20002 VA outpatient treatment records reveal that 
the veteran began participating in recommended aquatic 
therapy for pain management and increased mobility.  

In January 2002 the Board remanded the claim for further 
development after finding that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a low back strain.  

Pursuant to the Board's remand, the veteran underwent VA 
examination in April 2002.  The examiner was the same person 
who examined the veteran at VA in February 2001.  It was 
again noted that this examiner was a physician, and it was 
noted that he was a Board Certified Orthopedic Surgeon.  The 
physician indicated that he had reviewed the Board's remand, 
the medical records from the veteran's private physician, as 
well as previous treating back surgeons, and the veteran's 
clinical records from the VAMC.  In essence, the physician 
reviewed the veteran's claims folder as was requested by the 
Board in its January 2002 remand.  

The physician indicated that the last time he had seen the 
veteran (in February 2001), he was post-operative from a 
surgical procedure occurring in September 2000.  The veteran 
stated that since that time, he had had no improvement in 
his symptoms.  He stated that he still had severe back pain 
and still had severe right leg pain through the buttock and 
down to the foot.  The physician noted that the veteran had 
an electrode diagnostic study performed in December 2001 
that ruled out a lumbar radiculopathy.  The findings were 
consistent with a polyneuropathy involving both legs.  




The physician noted that, also since his last assessment, 
the veteran had been involved in "yet another motor vehicle 
accident" as documented in his VA clinical records.  The 
physician asked the veteran as to the severity of this 
accident, which occurred on Thanksgiving of 2001, and he 
initially stated that it was a minor motor vehicle accident 
in which his vehicle was struck from behind by another 
vehicle exiting the freeway.  He stated that he did not have 
any significant problems, but the physician noted that there 
was a clinic note from the emergency room dated on December 
4, 2001, at which time the veteran sought medical attention 
for low back pain following the motor vehicle accident.  The 
physician stated "I cannot explain this discrepancy and 
neither can (the veteran)."  

The physician went on to say that, as noted in his previous 
assessment of the veteran, the veteran he had low back pain 
since a variety of injuries sustained during his course of 
military service.  However, the service medical records 
reflected a self-limiting soft tissue injury, for which 
there were no objective physical findings.  The veteran had 
subjective complaints of pain, which were documented in the 
medical records as being attributable to a motor vehicle 
accident sustained prior to his induction.  However, the 
veteran had taken issue with that entry into the medical 
record on numerous occasions, stated that the motor vehicle 
accident at issue was minor, and that his back pain became 
significant when he was in service.  

The physician noted that, since his discharge from service, 
multiple injuries to the lumbar spine had been documented 
for the veteran.  The veteran had an on-the-job injury in 
February 1976, during which time he fell down a flight of 
stairs.  He was hospitalized.  He had a motor vehicle 
accident in 1984 that required hospitalization for an acute 
lumbar strain.  He had another motor vehicle accident in 
1990, at which time he began to develop leg symptoms.  This 
was a new finding, with all of the previous assessments 
being remarkable for exacerbations of low back pain.  

The physician noted that, advanced imaging studies in 1990 
showed disc protrusions at L4-5 and L5-S1.  These were again 
noted on MRI performed in 1990 at the VAMC.  That was the 
lesion that the veteran ultimately underwent surgery for in 
September 2000.  

The physician noted that, at the time of the April 2002 
examination, the veteran complained of severe low back pain, 
which was constant and radiated down into the right leg.  

The examination impression, in pertinent part, was lumbar 
radiculopathy, right, status post surgery; and history of 
lumbar strain.  

In the remarks section, the physician noted that, per the 
remand request, he was an Orthopedic Surgeon, Board 
Certified, and had provided the veteran with a comprehensive 
evaluation.  He had reviewed the claims file and service 
medical records regarding the low back disability.  In his 
opinion, all necessary tests had been performed, and he 
submitted the following answers and opinions:

In my opinion, the medical records do not support a 
continued chronic low back condition which would be 
considered directly related to self limiting soft 
tissue injuries sustained in the service and documented 
in the service medical records.  

In my opinion, the discrepancies between the veteran's 
initial descriptions of his low back pain and the 
litany of subsequent significant low back injuries, for 
which the veteran was hospitalized following his 
service career are far more significant than those 
injuries described in the veteran's service records and 
the treatment thereof.  

Certainly, falling down stairs and being involved in 
motor vehicle accidents requiring hospitalization would 
be considered more significant than self limiting soft 
tissue injuries related to lifting or contusions during 
hand-to-hand combat training (and) suggest a contrast 
in the severity of injuries.  

In addition, the medical record appears silent for 
interval treatment between 1971, the year of the 
veteran's discharge, and the initial work related 
injury in 1975.  If additional medical records can be 
provided for that interval, and approved contrary to 
this initial assessment, they should be forwarded for 
my review.  

In my opinion, the medical records provided suggest 
that either there was no significant low back condition 
that pre-existed to service and his problems began 
following the 1975 on-the-job injury or one of the 
motor vehicle accidents described above, or the 
veteran's motor vehicle accident prior to induction was 
more significant than is described and the veteran's 
back disability pre-existed service.  In my opinion, 
the former is more likely based upon the medical 
records.

Regardless of which scenario is more likely, there 
exists no evidence in my opinion of an aggravation of a 
preexisting low back disability because of service 
obligations.  At most, this reflects temporary or 
intermittent flare-ups, which did not result in an 
actual increase in severity or worsening of the 
underlying disorder.  

Also in April 2002, the veteran underwent VA x-ray studies 
of the lumbosacral spine.  The impression was mild to 
moderate disc degenerative changes at L5 S1 with minor 
narrowed disc space and osteophytic irregularity, other disc 
spaces and vertebral alignment appeared normal.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as osteoarthritis to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2002).


The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2002).

The CAVC held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  Id.

Generally, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service.  
Unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease; 
however, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which are to be considered to 
determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2002); see also Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).



38 C.F.R. § 3.306(b) provides that, as to veterans of 
peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation during service.  It is 
the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); see also Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).

In short, a proper application of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(a), (b) places an onerous burden on the 
government to rebut the presumption of service connection 
and in the case of aggravation of a preexisting condition, 
the government must point to a specific finding, that the 
increase in disability was due to the natural progress of 
the disease.  See Akins, supra.

The CAVC has held that VA's burden of proof for rebutting 
the presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient  showing; 
rather, it is evidence that is clear and unmistakable.  In 
its decision, the CAVC noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undeniable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

The CAVC has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

It is not necessary that a specific link be shown between 
in-service activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  Browder v. Derwinski, 1 
Vet. App. 204 (1991).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis 

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of 
Appeals for Veterans Claims (hereinafter, "CAVC") has held 
that, CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA." 66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply 
to claims or appeals pending on the date of its enactment, 
it stated that it was not deciding that question at this 
time.  See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 
2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).


Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the duty to notify has been satisfied 
as the veteran has been provided with notice of what is 
required to substantiate his claim.  He has been provided 
with notice of the laws pertaining to service connection, 
thereby placing him on notice of the type of evidence needed 
to substantiate his claim.

In addition, in January 2002 the Board advised the veteran 
of the VCAA when it determined that new and material 
evidence had been submitted to reopen his claim of 
entitlement to service connection for a low back strain.  In 
the Board's remand, and a February 2002 notice from the RO, 
the veteran was advised to submit additional evidence in 
support of his claim.  It advised him that he could submit 
it himself or sufficiently identify such evidence and 
complete a VA Form 21-4142 so that VA could obtain it for 
him.  Such notice sufficiently notified the veteran of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (as 
codified at 38 C.F.R. § 3.159(b) (2002)).

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Specifically, service medical records have been obtained.  
The RO has obtained the veteran's current VA medical 
records, dated through 2002, and private medical records, 
including a duplicate copy of a letter written by his 
private physician, on the veteran's behalf, dated in 
November 2001.  Pursuant to the Board's remand in January 
2002, the RO attempted to get medical records from St. 
Luke's Hospital, and in particular, from Dr. B. and Dr. S., 
who purportedly treated the veteran in 1980.  

In a statement received in February 2002, the veteran 
indicated that Dr. B. was now deceased, and that he was 
unable to obtain any treatment records from him.  He stated 
that Dr. S. was associated with Dr. B.'s medical practice, 
that he saw him only one time, and, that, again, he would 
not be able to obtain any medical records.  He submitted a 
signed release for the RO to obtain medical records from St. 
Luke's Episcopal Hospital, but noted that he had obtained 
records from there before and had already submitted those 
records to VA.  Lastly, the veteran underwent a 
comprehensive VA medical examination in April 2002, by a 
Board certified physician, who rendered a competent medical 
opinion addressing the issue on appeal.  Accordingly, the 
VA's duty to assist has been satisfied.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2002); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (as codified at 38 C.F.R. 
§ 3.159(c) (2002)).

With regard to the retrieval of relevant records identified 
by the veteran above, and searched for by the RO but not 
obtained, the record should show at least the possibility 
that the records exist.  The duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
see e.g., Counts v. Brown, 6 Vet. App. 473, 476 (1994).  In 
this regard, the record does include medical record from Dr. 
B., dated in 1976. 

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  That is, the April 2002 VA examiner offered a 
specific opinion as to the etiology of the veteran's low 
back disorder, including its relationship to service.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (as codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance of 
his claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back strain.  In sum, the service medical records show that 
the veteran was treated in service for a low back disorder, 
and post-service records, both private and VA, show that the 
veteran has been treated over the years for low back 
problems, including surgery, and that he has had several 
motor vehicle accidents, and an industrial accident, 
following service separation.  In reviewing this case in 
detail, questions arose as to whether the veteran's current 
low back problems were a result of a preexisting back 
injury, possibly aggravated by service; the result of an 
inservice injury, documented in the service medical records; 
or whether his current back problems resulted from 
subsequent re-injury, in the form of falling down the stairs 
or as a result of motor vehicle accidents.  

These questions were raised by the Board in its January 2002 
remand, and, subsequently answered by a medical professional 
in April 2002.  Of record is a contrary series opinions from 
the veteran's private treating osteopath.  All of these 
opinions, both for and against the veteran's claim, were 
recited above in the factual background section.  The Board 
determines that the probative value of the VA physician's 
opinions, and rationale therein, outweighs the other medical 
opinions of record in this instance.  

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  




The Board finds that the April 2002 VA examining physician 
had the medical competence to render a medical opinion as to 
the diagnosis and etiology of the veteran's low back 
disorder.  He is an MD and a Board Certified Orthopedic 
Surgeon.  

The Board also finds this April 2002 medical opinion to have 
great evidentiary weight because the VA examiner reviewed 
the veteran's medical records in detail and examined the 
veteran prior to rendering his opinion; and his opinions 
precisely answered the questions posed by the Board's 
January 2002 remand.  Plus, he had examined the veteran on a 
prior occasion in February 2001.  

The Board places less weight of probative value on the 
opinion of the veteran's chiropractor, or osteopath, who 
submitted a letter on the veteran's behalf in November 2001.  
Dr. C.F., while an avid advocate of the veteran, has less 
medical training and expertise than the Board Certified 
Orthopedic Surgeon/VA medical doctor.  

The Board notes that the CAVC has consistently declined to 
adopt a rule that accords greater weight to the opinions of 
treating physicians, such as the opinion by the veteran's 
private medical care provider.  Chisem v. Brown, 8 Vet. 
App. 374 (1995).

The CAVC has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

As discussed above, the statement of Dr. C.F., a 
chiropractor/osteopath, as to continuity of symptomatology 
appears to be merely a recitation of the veteran's 
statements, and as such the Board accords it little weight 
of probative value.  The medical record does not document 
such continuity, and it appears that Dr. C.F. did not have 
the benefit of a review of the entire record, as did the VA 
physician.  


Dr. C.F. points to the treatment dates of the veteran in 
service for a back problem, but, unlike the VA physician, 
does not opine on whether the veteran had a preexisting back 
disorder aggravated by service, or does not adequately 
address the veteran's post-service industrial and motor 
vehicle accidents.  

In addition, the Board has taken into consideration the VA 
physician's status as a physician, and placed more 
evidentiary weight on the fact that he is an M.D. and that 
Dr. C.F. is not an M.D.  See Guerrieri v. Brown, Black v. 
Brown, both supra (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data).

Based upon the evidence of record, including the most 
probative medical opinions of record, the Board determines 
that the veteran's current low back disorder, including 
residuals of a low back strain with subsequent lumbar 
radiculopathy, right, status post surgery, is not the result 
of any inservice occurrence or aggravation of any low back 
problems which may have preexisted service.  

The veteran had a self limiting soft tissue injury in 
service, considered transient in nature, and such resolved 
at the time of service separation in September1971.  The 
veteran's current low back disorder, on the basis of 
competent medical opinion of record discussed earlier, is 
most likely attributable to post-service, intercurrent, re-
injury of his back, during an industrial accident or in 
multiple motor vehicle accidents.  The preponderance of the 
evidence supports these findings, and, thus, the benefit of 
the doubt rule is not for application. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back strain.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a low back strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

